UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22909 OUTLOOK FUNDS TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Alan M. Meckler, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: December 31 3D Printing, Robotics and Technology Fund Date of reporting period: July 1, 2014 - June 30, 2015 ITEM 1. PROXY VOTING RECORD The 3D Printing, Robotics and Technology Fund Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote / Take Action on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain, Or Other) Fund Vote For/ Against Management Organovo Holdings Inc ONVO 68620A104 8/20/2014 Board elections Issuer N N/A N/A Organovo Holdings Inc ONVO 68620A104 8/20/2014 Accountant ratification Issuer N N/A N/A Organovo Holdings Inc ONVO 68620A104 8/20/2014 Approval of executive compensation Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Board elections Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Accountant ratification Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Approval of executive compensation Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Approval of 2014 employee stock purchase plan Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Amend articles of incorporation to provide directors will be elected by a majority vote in uncontested elctions Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Amend articles of incorporation to allow changes to size of Board upon affirmative vote of a simple majority of shares Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Amend articles of incorporation to allow removal of a director upon affirmative vote of a simple majority of shares Issuer N N/A N/A Medtronic PLC MDT G5960L103 8/21/2014 Amend articles of incorporation to allow amendments to Section 5.3 of Article 5 upon affirmative vote of a simple majority of shares Issuer N N/A N/A Aerovironment Inc AVAV 8/25/2014 Board elections Issuer N N/A N/A Aerovironment Inc AVAV 8/25/2014 Approval of executive compensation Issuer N N/A N/A Aerovironment Inc AVAV 8/25/2014 Accountant ratification Issuer N N/A N/A Aerovironment Inc AVAV 8/25/2014 Declassify the board of directors Shareholder N N/A N/A Sigma Labs Inc SGLB 10/9/2014 Board elections Issuer N N/A N/A Sigma Labs Inc SGLB 10/9/2014 Approval of form indemnification agreement Issuer N N/A N/A Sigma Labs Inc SGLB 10/9/2014 Accountant ratification Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Adoption of audited financial statements and directors' report Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Approval of directors' remuneration report Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Approval of directors' remuneration policy Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Declare a final dividend Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Board elections Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Appointment of auditors Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Authorise the directors to determine the auditors' remuneration Issuer N N/A N/A Renishaw PLC RSW.LN 10/16/2014 Autorise the Company to purchase its own shares Issuer N N/A N/A Medtronic PLC MDT G5960L103 1/6/2015 Approval of merger agreement with Covidien plc Issuer N N/A N/A Medtronic PLC MDT G5960L103 1/6/2015 Approval of reduction of share premium account of Medtronic Holdings Limited to allow for creation of distributable reserves of Medtronic Holdings Limited Issuer N N/A N/A Medtronic PLC MDT G5960L103 1/6/2015 Approval of executive compensation relating to transaction Issuer N N/A N/A Medtronic PLC MDT G5960L103 1/6/2015 Approval of any motion to adjourn Medtronic Inc special meeting if necessary or appropriate (i) to solicit additional proxies, (ii) to provide shareholders any supplement or amendment to joint proxy statement/prospectus, (iii) to disseminate any other material information Issuer N N/A N/A Cimatron Ltd CIMT M23798107 1/6/2015 Approval of merger agreement Issuer N N/A N/A ARC Group Worldwide Inc ARCW 00213H105 1/16/2015 Board elections Issuer N N/A N/A ARC Group Worldwide Inc ARCW 00213H105 1/16/2015 Approval of 2015 employee stock purchase plan Issuer N N/A N/A ARC Group Worldwide Inc ARCW 00213H105 1/16/2015 Accountant ratification Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Appropriation of net income Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Ratification of the acts of the managing board Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Ratification of the acts of the supervisory board Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Approval of the system of managing board compensation Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Appointment of independent auditors Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Elections to the supervisory board Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Repurchase and use of Siemens shares Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Use of derivatives in connection with repurchase of Siemens shares Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Issue of convertible bond and/or warrant bonds and creation of a Conditional Capital 2015 Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Settlement agreement with a former member of managing board Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Modernization and flexibilization of provisions of articles of association Issuer N N/A N/A Siemens AG SIEGY 1/27/2015 Control and profit-and-loss transfer agreement with subsidiary Issuer N N/A N/A Graphene 3D Lab GGG.CN BPZPCZ3 1/30/2015 Set the number of directors at five Issuer N N/A N/A Graphene 3D Lab GGG.CN BPZPCZ3 1/30/2015 Board elections Issuer N N/A N/A Graphene 3D Lab GGG.CN BPZPCZ3 1/30/2015 Appointment of auditors Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Accept Financial Statements and Statutory Reports Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Approve Remuneration Report Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Approve Final Dividend Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Approve Special Dividend Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Board elections Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Appointment of auditors Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Authorise Board to Fix Remuneration of Auditors Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Authorise Issue of Equity with Pre-emptive Rights Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Approve Executive Share Option Plan Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Approve Sharesave Plan Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Approve Employee Stock Purchase Plan Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Authorise Issue of Equity without Pre-emptive Rights Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Authorise Market Purchase of Ordinary Shares Issuer N N/A N/A Victrex PLC VCT.LN 2/4/2015 Authorise the Company to Call EGM with Two Weeks' Notice Issuer N N/A N/A PTC Inc PTC 69370C100 3/4/2015 Board elections Issuer N N/A N/A PTC Inc PTC 69370C100 3/4/2015 Approval of executive compensation Issuer N N/A N/A PTC Inc PTC 69370C100 3/4/2015 Re-approve performance goals under 2009 executive cash incentive performance plan Issuer N N/A N/A PTC Inc PTC 69370C100 3/4/2015 Accountant ratification Issuer N N/A N/A Apple Inc AAPL 3/10/2015 Board elections Issuer N N/A N/A Apple Inc AAPL 3/10/2015 Accountant ratification Issuer N N/A N/A Apple Inc AAPL 3/10/2015 Approval of executive compensation Issuer N N/A N/A Apple Inc AAPL 3/10/2015 Amendment of employee stock purchase plan Issuer N N/A N/A Apple Inc AAPL 3/10/2015 Proposal by The National Center for Public Policy Research entitled "Risk Report" Shareholder N N/A N/A Apple Inc AAPL 3/10/2015 Proposal by Mr. James McRitchie and Mr. John Harrington entitled "Proxy Access for Shareholders" Shareholder N N/A N/A Hewlett Packard Co HPQ 3/18/2015 Board elections Issuer N N/A N/A Hewlett Packard Co HPQ 3/18/2015 Accountant ratification Issuer N N/A N/A Hewlett Packard Co HPQ 3/18/2015 Approval of executive compensation Issuer N N/A N/A Hewlett Packard Co HPQ 3/18/2015 Action by written consent Shareholder N N/A N/A Adobe Systems Inc ADBE 00724F101 4/9/2015 Board elections Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/9/2015 Approval of amendment to 2003 Equity Incentive Plan to increase available share reserves by 10 million shares Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/9/2015 Accountant ratification Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/9/2015 Approval of executive compensation Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Receive and adopt audited accounts Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Approval of directors' remuneration report (excluding policy) Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Declare a final dividend Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Board elections Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Renew directors' authority for dissapplication of pre-emption rights Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Renew directors' authority to make market purchases of the company's own shares Issuer N N/A N/A Smith & Nephew PLC SNN 83175M205 4/9/2015 Authorise genreral meetings to be held on 14 clear days' notice Issuer N N/A N/A General Electric Co GE 4/22/2015 Board elections Issuer N N/A N/A General Electric Co GE 4/22/2015 Approval of executive compensation Issuer N N/A N/A General Electric Co GE 4/22/2015 Accountant ratification Issuer N N/A N/A General Electric Co GE 4/22/2015 Cumulative voting Shareholder N N/A N/A General Electric Co GE 4/22/2015 Written consent Shareholder N N/A N/A General Electric Co GE 4/22/2015 One director from Ranks of Retirees Shareholder N N/A N/A General Electric Co GE 4/22/2015 Holy land principles Shareholder N N/A N/A General Electric Co GE 4/22/2015 Limit equity vesting upon change in control Shareholder N N/A N/A Lockheed Martin Corp LMT 4/23/2015 Board elections Issuer N N/A N/A Lockheed Martin Corp LMT 4/23/2015 Accountant ratification Issuer N N/A N/A Lockheed Martin Corp LMT 4/23/2015 Approval of executive compensation Issuer N N/A N/A Lockheed Martin Corp LMT 4/23/2015 Written consent Shareholder N N/A N/A Lockheed Martin Corp LMT 4/23/2015 Lobbying Expenditures Shareholder N N/A N/A ExOne Co/The XONE 5/4/2015 Board elections Issuer N N/A N/A ExOne Co/The XONE 5/4/2015 Accountant ratification Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Approve Financial Statements and Statutory Reports Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Approve Consolidated Financial Statements and Statutory Reports Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Approve Allocation of Income and Dividends of EUR 1.50 per Share Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Approve Discharge of Directors Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Approve Auditors' Special Report on Related-Party Transactions Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Board elections Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Authorize Filing of Required Documents/Other Formalities Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Amend Article 26 of Bylaws Re: Double Voting Rights Issuer N N/A N/A Victrex PLC VCT.LN 5/6/2015 Authorize Filing of Required Documents/Other Formalities Issuer N N/A N/A 3M Co MMM 88579Y101 5/12/2015 Board elections Issuer N N/A N/A 3M Co MMM 88579Y101 5/12/2015 Accountant ratification Issuer N N/A N/A 3M Co MMM 88579Y101 5/12/2015 Approval of executive compensation Issuer N N/A N/A Align Technology Inc ALGN 5/13/2015 Board elections Issuer N N/A N/A Align Technology Inc ALGN 5/13/2015 Accountant ratification Issuer N N/A N/A Align Technology Inc ALGN 5/13/2015 Approval of executive compensation Issuer N N/A N/A ANSYS Inc ANSS 03662Q105 5/14/2015 Board elections Issuer N N/A N/A ANSYS Inc ANSS 03662Q105 5/14/2015 Approval of executive compensation Issuer N N/A N/A ANSYS Inc ANSS 03662Q105 5/14/2015 Accountant ratification Issuer N N/A N/A 3D Systems Corp DDD 88554D205 5/19/2015 Board elections Issuer N N/A N/A 3D Systems Corp DDD 88554D205 5/19/2015 Approval of 2015 Incentive Plan Issuer N N/A N/A 3D Systems Corp DDD 88554D205 5/19/2015 Accountant ratification Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2015 Board elections Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2015 Accountant ratification Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2015 Approval of executive compensation Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2015 Approval of amendment to Third Amended and Restated Articles of Incorporation to require a majority vote for election of directors Issuer N N/A N/A FARO Technologies Inc FARO 5/20/2015 Board elections Issuer N N/A N/A FARO Technologies Inc FARO 5/20/2015 Accountant ratification Issuer N N/A N/A FARO Technologies Inc FARO 5/20/2015 Approval of executive compensation Issuer N N/A N/A iRobot Corp IRBT 5/20/2015 Board elections Issuer N N/A N/A iRobot Corp IRBT 5/20/2015 Accountant ratification Issuer N N/A N/A iRobot Corp IRBT 5/20/2015 Approval of stock option and incentive plan Issuer N N/A N/A iRobot Corp IRBT 5/20/2015 Adoption of majority voting standards Issuer N N/A N/A iRobot Corp IRBT 5/20/2015 Approval of executive compensation Issuer N N/A N/A iRobot Corp IRBT 5/20/2015 Elect each director annually Shareholder N N/A N/A Harvard Apparatus Regenerative Technology Inc HART 41690A106 5/21/2015 Board elections Issuer N N/A N/A Harvard Apparatus Regenerative Technology Inc HART 41690A106 5/21/2015 Accountant ratification Issuer N N/A N/A Materialise NV MTLS 57667T100 6/2/2015 Approval of statutory annual accounts Issuer N N/A N/A Materialise NV MTLS 57667T100 6/2/2015 Approval to add to legal reserve and carry forward balance of profits Issuer N N/A N/A Materialise NV MTLS 57667T100 6/2/2015 Discharge to the directors Issuer N N/A N/A Materialise NV MTLS 57667T100 6/2/2015 Discharge to the auditors Issuer N N/A N/A Materialise NV MTLS 57667T100 6/2/2015 Board elections and compensations Issuer N N/A N/A Materialise NV MTLS 57667T100 6/2/2015 Powers proposed resolution Issuer N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Board elections Issuer N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Accountant ratification Issuer N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Approval of amendment to 2012 Stock Plan to increase share reserve by 17 million shares of Class C capital stock Issuer N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Equal shareholder voting Shareholder N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Lobbying report Shareholder N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Adoption of a majority vote standard for election of directors Shareholder N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Report on renewable energy cost Shareholder N N/A N/A Google Inc GOOGL 38259P508 6/3/2015 Report on business risk related to climate change regulations Shareholder N N/A N/A KUKA AG KU2.GR 6/10/2015 Approval of consolidated financial statements Issuer N N/A N/A KUKA AG KU2.GR 6/10/2015 Resolution on the appropriation of the balance sheet profit Issuer N N/A N/A KUKA AG KU2.GR 6/10/2015 Resolution on approving the discharge from responsibility of the members of the Executive Board Issuer N N/A N/A KUKA AG KU2.GR 6/10/2015 Resolution on approving the discharge from responsibility of the members of the Supervisory Board Issuer N N/A N/A KUKA AG KU2.GR 6/10/2015 Elections to the supervisory board Issuer N N/A N/A KUKA AG KU2.GR 6/10/2015 Resolution on canceling the existing Authorized Capital 2011/II and on creat- ing new Authorized Capital 2015, with authorization to exclude subscription rights, and on making relevant amendments to the Articles of Association Issuer N N/A N/A KUKA AG KU2.GR 6/10/2015 Election of the auditor of the annual financial statements and the consolidated financial statements for the 2015 financial year, as well as the auditor for an independent review, if applicable, of the condensed financial statements and the interim management report for the first half-year of the 2015 financial year Issuer N N/A N/A Ekso Bionics Holdings Inc EKSO 6/10/2015 Board elections Issuer N N/A N/A Ekso Bionics Holdings Inc EKSO 6/10/2015 Approval of amended and restated 2014 equity incentive plan Issuer N N/A N/A Ekso Bionics Holdings Inc EKSO 6/10/2015 Accountant ratification Issuer N N/A N/A Autodesk Inc ADSK 6/10/2015 Board elections Issuer N N/A N/A Autodesk Inc ADSK 6/10/2015 Accountant ratification Issuer N N/A N/A Autodesk Inc ADSK 6/10/2015 Approval of executive compensation Issuer N N/A N/A Autodesk Inc ADSK 6/10/2015 Amendment of 2012 Employee Stock Option Plan to increase number of shares reserved by 12.5 million shares Issuer N N/A N/A Keyence Corp. 6861.JP 6/12/2015 Approve Allocation of Income, with a Final Dividend of JPY 100 Issuer N N/A N/A Keyence Corp. 6861.JP 6/12/2015 Amend Articles to Set a One-Time Shortened Fiscal Term for Tax Benefit Issuer N N/A N/A Keyence Corp. 6861.JP 6/12/2015 Board elections Issuer N N/A N/A Keyence Corp. 6861.JP 6/12/2015 Appoint Statutory Auditor Issuer N N/A N/A Keyence Corp. 6861.JP 6/12/2015 Appoint Alternate Statutory Auditor Issuer N N/A N/A Tinkerine Studios Ltd TTD.CN BLP68L6 6/16/2015 Number of directors to be set at 5 Issuer N N/A N/A Tinkerine Studios Ltd TTD.CN BLP68L6 6/16/2015 Board elections Issuer N N/A N/A Tinkerine Studios Ltd TTD.CN BLP68L6 6/16/2015 Auditor ratification Issuer N N/A N/A Tinkerine Studios Ltd TTD.CN BLP68L6 6/16/2015 Consideration and potential re-approval of 2014 Stock Option Plan Issuer N N/A N/A SLM Solutions Group AG AM3D.GR BMHTHK2 6/16/2015 Approve discharge of management board for fiscal 2014 Issuer N N/A N/A SLM Solutions Group AG AM3D.GR BMHTHK2 6/16/2015 Approve discharge of supervisory board for fiscal 2014 Issuer N N/A N/A SLM Solutions Group AG AM3D.GR BMHTHK2 6/16/2015 Ratification of auditors Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Approval of corporate financial statements Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Approval of consolidated financial statements Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Allocation of income and setting the dividend Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Statutory auditors report on regulated agreements and approval of these agreements Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Approval of statutory auditor Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Approval of deputy statutory auditor Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Renewal of terms of Mr. Jean-Pierre Gorge as director Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Share repurchase authorization Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Share repurchase cancellation authorization Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to increase capital Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to issue common shares while maintaining preferential rights Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to issue common shares via public offering Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to issue common shares via offer pursuant to article L.411-2, II of the monetary and financial code Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Set the subscription price in case of cancellation of preferential subscription rights up to 10% of capital per year Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authorization to increase the amount of issuance in case of oversubscription Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to increase capital by issuing common shares and/or securities giving access to capital up to 10% of capital, in consideration for in-kind contributions of equity securities or securities giving access to capital Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to grant share subscription and/or purchase options to employees and/or certain corporate officers Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to allot free shares to employees and/or certain corporate officers Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Authority for board to increase capital pursuant to articles L.3332-18 ET Seq. of the code of labor Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Compliance of the bylaws with legal and regulatory provisions Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Amendment to Article 9 of the bylaws concerning calls for funds Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Amendment to Article 10 of the bylaws concerning threshold crossing Issuer N N/A N/A Groupe Gorge SA GOE.FP B06BGH5 6/17/2015 Powers to carry out all formalities Issuer N N/A N/A Honda Motor HMC 6/17/2015 Distribution of dividend Issuer N N/A N/A Honda Motor HMC 6/17/2015 Board elections Issuer N N/A N/A Honda Motor HMC 6/17/2015 Election of corporate auditors: Hideo Takaura Issuer N N/A N/A Honda Motor HMC 6/17/2015 Election of corporate auditors: Mayumi Tamura Issuer N N/A N/A Kinpo Electronics 2312.TW 6/22/2015 Approve 2014 Business Operations Report and Financial Statements Issuer N N/A N/A Kinpo Electronics 2312.TW 6/22/2015 Approve 2014 Statement of Profit and Loss Appropriation Issuer N N/A N/A Kinpo Electronics 2312.TW 6/22/2015 Approve Amendments to Articles of Association Issuer N N/A N/A Kinpo Electronics 2312.TW 6/22/2015 Amend Procedures Governing the Acquisition or Disposal of Assets Issuer N N/A N/A Kinpo Electronics 2312.TW 6/22/2015 Approve Release of Restrictions of Competitive Activities of Directors Issuer N N/A N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OUTLOOK FUNDS TRUST By: /s/ Alan M. Meckler Alan M. Meckler, President and Principal Executive Officer Date: August 11, 2015
